DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 03/03/22 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome the 35 USC 103 rejections previously set forth in the office action mailed 11/29/21. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic calls with Applicant’s representative, Mr. Todd Spears, on 03/10/22.
The application has been amended as follows:

IN THE CLAIMS:   
Claim 1, lin. 10, “1 millimeters” has been changed to --1 millimeter[[s]]--;

Claim 8, lin. 1-2, “the array of dilating bodies are coated with a therapeutic agent” has been changed to --the array of dilating bodies is coated with a therapeutic agent--;

Claim 16: lin. 10, “1 millimeters” has been changed to --1 millimeter[[s]]--;

is resilient flexible--; 

Claim 19: lin. 1-2, “the distal portion further comprise a distally extending suture” has been changed to --the distal portion further comprises a distally extending suture--;

Claim 20: lin. 12, “1 millimeters” has been changed to --1 millimeter[[s]]--.

Reason for Allowance
Claims 1-3, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1-3, and 6-15, the prior arts fail to disclose, teach, or suggest the bio-absorbable implant configured to bear radially outwardly against a Eustachian tube of a patient as claimed including the combination of the proximal portion having the array of spherical bio-absorbable dilating bodies and the tether assembly, the distal portion comprising an anchoring assembly which comprises a plurality of barbs and wherein each spherical dilating body has an outer diameter dimensioned at or between approximately 1 millimeter and approximately 5 millimeters.
Re. claims 16-19, the prior arts fail to disclose, teach, or suggest the bio-absorbable implant configured to bear radially outwardly against a Eustachian tube of a patient as claimed including the combination of the proximal portion having the array of spherical bio-absorbable dilating bodies and the connecting assembly, the distal portion comprising an anchoring assembly which comprises a plurality of barbs and wherein each spherical dilating body has an outer diameter dimensioned at or between approximately 1 millimeter and approximately 5 millimeters.
the combination of the proximal portion having the array of spherical bio-absorbable dilating bodies, and the distal portion comprising an anchoring assembly which comprises a plurality of resilient barbs and wherein each spherical dilating body has an outer diameter dimensioned at or between approximately 1 millimeters and approximately 5 millimeters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Jayaraman, et al. US5755781, Fig. 1-3, discloses a device comprises an array of dilating bodies 11 and tether assembly 25. However, Jayaraman does not disclose the array of dilating bodies formed of bio-absorbable material and comprises a plurality of spheres, wherein each of the spheres has an outer diameter dimensioned at or between approximately 1 millimeter and approximately 5 millimeters and a distal portion having an anchoring assembly.
-	Hashiba et al., US9028523, Fig. 17, discloses array of cages 222a, b, d connected with tether 223, having barbs. However, Hashiba not disclose wherein the array of dilating bodies formed of bio-absorbable material and comprises a plurality of spheres, wherein each of the spheres has an outer diameter dimensioned at or between approximately 1 millimeter and approximately 5 millimeters and a distal portion having an anchoring assembly.
-	Shalev et al., US9526638, Fig. 3A, discloses multiple/array of dilating/expanding segments 112 connected with tether 118 with barbs on one segment 112. However, Shalev does not disclose the array of dilating bodies formed of bio-absorbable material and comprises 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771